Citation Nr: 0124789	
Decision Date: 10/17/01    Archive Date: 10/23/01

DOCKET NO.  00-06 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease of the right knee, 
status post reconstructive surgery.

3.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint and disc disease, cervical 
spine with right C-6 radiculopathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from December 17, 1976 to July 
16, 1981 and from April 5, 1982 to June 30, 1998.

The current appeal arose from a March 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada.  In pertinent part, the RO denied 
entitlement to service connection for bilateral hearing loss 
and granted service connection for degenerative joint disease 
of the right knee with status post reconstructive surgery, 
and for degenerative disc and joint disease of the cervical 
spine with right C-6 radiculopathy, each with assignment of a 
10 percent evaluation effective July 1, 1998, the date 
following the day of separation from active service.  

The veteran presented oral testimony before a Hearing Officer 
at the RO in July 2000, a transcript of which has been 
associated with the claims file

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.  


FINDINGS OF FACT

1.  A high frequency hearing loss was diagnosed in active 
service; however, a hearing for VA compensation purposes was 
not shown in either ear.

2.  Sensorineural hearing in either ear was not shown 
disabling to a compensable degree during the first post 
service year.

3.  Bilateral high frequency hearing loss was diagnosed when 
the veteran was examined by VA in September 1998; however, a 
hearing loss for VA compensation purposes was not shown in 
either ear.

4.  Hearing acuity in each ear was reported as normal when 
the veteran was examined by VA in August 2000.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service, nor may service connection be presumed for 
organic disease of the nervous system.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5107(a) (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the service medical records shows that in October 
1980 the veteran complained of an inability to hear from his 
left ear.  The diagnosis was left otitis media.  

An audiogram was conducted in June 1981.  Pure tone 
thresholds, in decibels, were as follows:

HERTZ	500	1000	2000	3000	4000 
RIGHT 	0	0	0	0	0 
LEFT 		5	0	0	0	10

An audiogram was conducted in March 1983.  Pure tone 
thresholds, in decibels, were as follows:

HERTZ	500	1000	2000	3000	4000 
RIGHT 	5	0	0	0	5 
LEFT 		5	5	5	0	5



An audiogram was conducted in March 1985.  Pure tone 
thresholds, in decibels, were as follows:

HERTZ	500	1000	2000	3000	4000 
RIGHT 	5	0	0	0	0 
LEFT 		20	5	15	10	15

An audiogram was conducted in October 1985.  Pure tone 
thresholds, in decibels, were as follows:

HERTZ	500	1000	2000	3000	4000 
RIGHT 	10	0	0	0	0 
LEFT 	5	0	0	0	10

An audiogram was conducted in May 1986.  Pure tone 
thresholds, in decibels, were as follows:

HERTZ	500	1000	2000	3000	4000 
RIGHT 	0	0	0	5	0 
LEFT 		5	0	0	0	0

An audiogram was conducted in December 1986.  Pure tone 
thresholds, in decibels, were as follows:

HERTZ	500	1000	2000	3000	4000 
RIGHT 	0	0	0	10	5 
LEFT 	0	0	0	5	0
An audiogram was conducted in December 1986.  Pure tone 
thresholds, in decibels, were as follows:

HERTZ	500	1000	2000	3000	4000 
RIGHT 	0	5	0	5	10 
LEFT 		0	5	0	0	5

An audiogram was conducted in January 1989.  Pure tone 
thresholds, in decibels, were as follows:

HERTZ	500	1000	2000	3000	4000 
RIGHT 	0	0	5	10	0 
LEFT 		0	0	0	0	5

An audiogram was conducted in May 1991.  Pure tone 
thresholds, in decibels, were as follows:

HERTZ	500	1000	2000	3000	4000 
RIGHT 	5	5	5	5	5
LEFT 		5	5	0	5	0

An audiogram was conducted in May 1992.  Pure tone 
thresholds, in decibels, were as follows:

HERTZ	500	1000	2000	3000	4000 
RIGHT 	10	0	10	5	10
LEFT 		5	5	0	5	0

An audiogram was conducted in April 1993.  Pure tone 
thresholds, in decibels, were as follows:

HERTZ	500	1000	2000	3000	4000 
RIGHT 	10	0	5	25	0
LEFT 		15	10	10	5	5

In August 1994, the veteran was diagnosed with and treated 
for left and right ear cysts.  

An audiogram was conducted in March 1995.  Pure tone 
thresholds, in decibels, were as follows:

HERTZ	500	1000	2000	3000	4000 
RIGHT 	10	5	10	100+	10
LEFT 		10	5	10	10	15

A second audiogram was conducted in March 1995.  Pure tone 
thresholds, in decibels, were as follows:

HERTZ	500	1000	2000	3000	4000 
RIGHT 	10	5	10	10	10
LEFT 		10	10	10	10	10

An audiogram was conducted in June 1997.  Pure tone 
thresholds, in decibels, were as follows:

HERTZ	500	1000	2000	3000	4000 
RIGHT 	10	0	10	20	10
LEFT 		10	5	0	10	0

A hearing conservation examination conducted in June 1997 
revealed high frequency hearing loss, both ears.  

Follow-up audiograms were conducted in June 1997.  Pure tone 
thresholds, in decibels, were as follows:

HERTZ	500	1000	2000	3000	4000 
RIGHT 	0	0	10	10	10
LEFT 		5	5	5	5	0

HERTZ	500	1000	2000	3000	4000 
RIGHT 	0	0	0	25	10
LEFT 		0	0	0	0	0

HERTZ	500	1000	2000	3000	4000 
RIGHT 	10	0	10	20	10
LEFT 		10	5	0	10	0

HERTZ	500	1000	2000	3000	4000 
RIGHT 	10	10	15	35	10
LEFT 		10	10	10	20	10

An audiogram was conducted in August 1997.  Pure tone 
thresholds, in decibels, were as follows:

HERTZ	500	1000	2000	3000	4000 
RIGHT 	10	10	15	35	10
LEFT 		10	10	10	20	10

An audiogram was conducted in December 1997.  Pure tone 
thresholds, in decibels, were as follows:

HERTZ	500	1000	2000	3000	4000 
RIGHT 	10	0	5	30	10
LEFT 		0	0	10	10	15

VA conducted an audiometric examination of the veteran in 
September 1998.  Pure tone thresholds in decibels were as 
follows:

HERTZ	500	1000	2000	3000	4000 
RIGHT 	0	5	5	5	20
LEFT 		0	0	10	25	10

Speech recognition score was 92 percent for the right ear and 
98 percent for the left ear.  The diagnoses were slight high 
frequency hearing loss on the right and very minor high 
frequency hearing loss on the left.  

During his July 2000 hearing at the RO, the veteran requested 
another audiometric examination.  He stated that his hearing 
loss began while he was stationed in Hawaii.  

The report of an August 2000 VA audiology examination of the 
veteran is on file.  The chief complaint was hearing loss.  
On audiological evaluation, pure tone thresholds, in 
decibels, were as follows:

HERTZ	500	1000	2000	3000	4000 
RIGHT 	15	15	15	30	25
LEFT 		15	15	15	15	25

Speech recognition score was 100 percent for the right and 
left ears.

A tympanogram administered to both his right and left ears 
revealed normal Type A pattern.  The ipsilateral acoustic 
reflex thresholds for both ears were within normal limits.  
The examiner concluded that audiometric testing showed 
hearing thresholds within normal limits, both ears.  


Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).


Where a veteran served continuously for 90 days or more 
during a period of war, or peacetime service after December 
31, 1946, and organic disease of the nervous system to 
include sensorineural hearing loss becomes manifest to a 
degree of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.307, 3.309 (2001).

Hearing status will be considered a disability for the 
purpose of service connection when the auditory thresholds in 
any of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 
Hertz is 40 decibels or greater; the auditory thresholds for 
at least three of these frequencies are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2001).

The Court, in Hensley v. Brown, 5 Vet. App. 155 (1995), 
indicated that § 3.385 does not preclude service connection 
for a current hearing disability where hearing was within 
normal limits on audiometric testing at separation from 
service.

As stated by the Court, "[i]f evidence should sufficiently 
demonstrate a medical relationship between the veteran's in-
service exposure to loud noise and his current disability, it 
would follow that the veteran incurred an injury in service; 
the requirements of § 1110 would be satisfied."  Id. at 160 
(citing Godfrey v. Derwinski, 2 Vet. App. 352 (1992)).

When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" 
service connection may nevertheless be established by 
evidence demonstrating the disability was in fact incurred or 
aggravated during the veteran's service.  See 38 U.S.C.A. § 
1113(b) (West 1991 & Supp. 2001); 38 C.F.R. § 3.303(d).


The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990)

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the veteran.  38 U.S.C.A. § 5107 
(West Supp. 2001).


Analysis

Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  Karnas v. Derwinski, 1 Vet. App. 308 (1991) 
(where a law or regulation changes after the claim has been 
filed or reopened and before the administrative or judicial 
process has been concluded, the version more favorable to the 
veteran applies).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and supersedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order).

The new law revises the former 38 U.S.C.A. § 5107(a) to 
eliminate the requirement that a claimant come forward first 
with evidence to well ground a claim before the Secretary is 
obligated to assist the claimant in developing the facts 
pertinent to the claim.  It also specifically enumerates the 
requirements of the duty to assist.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
those regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

In light of the above, the Board is satisfied that all 
relevant facts pertaining to the issue on appeal have been 
properly developed to the extent possible, and that no 
further assistance is required in order to satisfy the duty 
to assist provisions as mandated by the VCAA.  38 U.S.C.A. 
§ 5103A (West Supp. 2001).  

The RO has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claim, including any 
relevant records adequately identified by him as well as 
authorized by him to be obtained.  38 U.S.C.A. § 5103A(b)) 
(West Supp. 2001); see also McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 (1996), 
aff'd sub. nom, Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).



A careful review of the record discloses that the RO obtained 
the veteran's service medical records.  The RO has also 
obtained post service VA treatment reports and the veteran 
has been accorded two contemporaneous and comprehensive 
examinations.

In addition, the Board finds that the veteran has been 
notified of the evidence necessary to substantiate his claim.  
The RO informed him of the evidence to support his claim via 
the rating decisions and associated correspondence, statement 
and supplemental statements of the case, and associated 
correspondence issued since the appellant filed his original 
claim.  The above documentation in the aggregate has informed 
the veteran of the rationale for the denial of his claim.  

As set forth above, VA has already met all obligations to the 
veteran under this new law.  Moreover, the veteran has been 
offered the opportunity to submit evidence and argument on 
the merits of the issue on appeal, and has done so.  He has 
been afforded the opportunity to present oral testimony 
before a hearing officer at the RO, and a transcript of his 
testimony has been made a permanent part of the record.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist him as mandated by 38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2001).

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions and that a remand for 
adjudication by the RO would only serve to further delay 
resolution of his claim.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.




Service connection 

In the instant case, the service medical records include the 
results of several audiological evaluations that show a 
slight shift in decibels.  While the veteran was diagnosed 
with a high frequency hearing loss in service, a hearing loss 
in either ear for VA compensation purposes in accordance with 
the criteria under 38 C.F.R. § 3.385 was not shown on the 
inservice examinations. 

The Board notes that organic diseases of the nervous system 
to include sensorineural hearing loss are entitled to 
presumptive service connection if manifest to a compensable 
degree within one year after discharge.  While hearing loss 
(left ear) for VA compensation purposes in accordance with 
the criteria under 38 C.F.R. § 3.385 was shown on VA 
audiological evaluation conducted within one year of 
discharge, a hearing loss in either ear to a compensable 
degree was not shown during the first post service year.  
Moreover, the most recent VA audiological evaluation 
conducted in August 2000 showed hearing within normal limits 
for both ears.  

The Board must deny the claim of entitlement to service 
connection for hearing loss based on the fact that there is 
no competent evidence of record demonstrating the current 
existence of a hearing loss for VA compensation purposes in 
accordance with the criteria under 38 C.F.R. § 3.385.

Post-service VA audiological evaluation conducted in August 
2000 failed to demonstrate that the veteran had auditory 
thresholds in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz of 40 decibels or greater; or that 
auditory thresholds for at least three of these frequencies 
were 26 decibels or greater; or that speech recognition 
scores using the Maryland CNC Test were less than 94 percent.  
The summary from the VA audiological evaluation conducted in 
August 2000 showed that the veteran had normal hearing at 500 
through 4,000 Hertz, bilaterally.




As stated above, a claim for service-connection for a 
disability must be accompanied by evidence, which establishes 
that the claimant currently has the claimed disability.  
Hickson v. West, 12 Vet. App. 247 (1999); See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); see also Brammer v. 
Derwinski, 3 .Vet. App. 223, 225 (1992) (absent proof of a 
present disability there can be no valid claim).

The veteran's own statements that he has hearing loss related 
to his service is not competent evidence in this case.  While 
a lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service, such a lay person is not competent to make a medical 
diagnosis or render a medical opinion, which relates a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran currently has bilateral hearing loss related to his 
service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen his claim.  See Graves v. Brown 8 Vet. 
App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for bilateral hearing loss.  
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As the Board noted earlier, there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the VCAA 
codified at 38 U.S.C.A. §§ 5103, 5107 (West Supp. 2001).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom.  Morton v. Gober, 
14 Vet. App. 174 (2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
those regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

The veteran's degenerative disc and joint disease, cervical 
spine with right radiculopathy is rated under diagnostic code 
5293 of the VA Schedule for Rating Disabilities.

In VAOPGCPREC 36-97, the VA General Counsel held that 
diagnostic code 5293 involves loss of range of motion.

The Court has held diagnostic codes predicated on limitation 
of motion do not prohibit consideration of a higher rating 
based on functional loss due to pain or due to flare-ups 
under 38 C.F.R. §§ 4.40, 4.45, 4.59 (2000).  Johnson v. 
Brown, Vet. App. 7 (1997); DeLuca v. Brown, 8 Vet. App. 202 
(1995). 

With regard to the veteran's right knee disability, the RO 
has rated it by analogy under Diagnostic Codes 5010-5257-5299 
of the VA Rating Schedule.  Diagnostic Code 5010 addresses 
traumatic arthritis.  Diagnostic Code 5257 contemplates 
slight impairment of the knee of recurrent subluxation or 
lateral instability under the current 10 percent evaluation, 
20 percent when moderate, and 30 percent when severe.  38 
C.F.R. 4.71a, Diagnostic Code 5257 (2001).

Evaluation of the level of disability of the right knee also 
includes consideration of the functional impairment of the 
veteran's ability to engage in other activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59.



The Board also notes that in DeLuca v. Brown, 8 Vet. App. 
202, 206, the Court held that, when a diagnostic code 
provides for compensation based solely upon limitation of 
motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must 
also be considered, and that examination must adequately 
portray the extent of functional loss due to pain "on use or 
due to flare-ups." 

The Board has observed that Diagnostic Code 5257 is not 
predicated on limitation of motion.  However, since the 
veteran's right knee disability is evaluated by analogy under 
Diagnostic Code 5257, he may also be evaluated by analogy 
under diagnostic codes 5260 and 5261 referable to flexion and 
extension.

In that regard, the August 2000 VA examination of the veteran 
on file does not adequately portray the extent of functional 
loss due to pain "on use or due to flare-ups."  DeLuca, 
supra.

On remand, the RO should also consider whether any additional 
notification or development action is required under the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); see also 66 
Fed. Reg. 45, 620, 45,630-45,632 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claims, and to ensure 
full compliance with due process requirements, the case is 
remanded to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).


In this regard, the RO should contact the 
veteran and request that he identify the 
names, addresses, and approximates dates 
of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to treatment of his 
service-connected cervical spine and 
right knee disabilities.  

After securing any necessary 
authorization or medical releases, the RO 
should attempt to obtain legible copies 
of the veteran's complete treatment 
records from all sources identified whose 
records have not previously been 
obtained.  38 U.S.C.A. § 5103A(b), (c) 
(West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630-45,631 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment records.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claims.  38 U.S.C.A. 
§ 5103A(b)(2)); 66 Fed. Re. 45,620, 
45,631 (to be codified at 38 C.F.R. 
§ 3.159 (2001).

3.  The RO should arrange for VA 
orthopedic and neurologic examinations of 
the veteran by an orthopedic surgeon and 
a neurologist or other appropriate 
available specialists including on a fee 
basis if necessary for the purpose of 
ascertaining the current nature and 
extent of severity of his degenerative 
disc and joint disease of the cervical 
spine with right C-6 radiculopathy, and 
degenerative disease of the right knee 
status post reconstructive surgery. 

The claims file, copies of the criteria 
under 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2001), and a separate copy of this 
remand must be made available to and 
reviewed by each examiner prior and 
pursuant to conduction and completion of 
the examinations.  The examiners must 
annotate the examination reports that the 
claims file was in fact made available 
for review in conjunction with the 
examinations.

Any further indicated special studies 
should be conducted.

The examiners should record pertinent 
medical complaints, symptoms, and 
clinical findings, including specifically 
active and passive range of motion, and 
comment on the functional limitations, if 
any, caused by the appellant's service 
connected cervical spine and right knee 
disabilities in light of the provisions 
of 38 C.F.R. §§ 4.40, 4.45, and 4.59.

It is requested that the examiners 
provide explicit responses to the 
following questions:





(a) Do the service-connected cervical 
spine and right knee low back 
disabilities involve only the joint 
structure, or do they also involve the 
muscles and nerves?

b) Do the service-connected cervical 
spine and right knee disabilities cause 
weakened movement, excess fatigability, 
and incoordination, and if so, can the 
examiners comment on the severity of 
these manifestations on the ability of 
the appellant to perform average 
employment in a civil occupation?

If the severity of these manifestations 
cannot be quantified, the examiners 
should so indicate.

(c) With respect to the subjective 
complaints of pain, the examiners are 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service connected 
cervical spine and right knee 
disabilities, the presence or absence of 
changes in condition of the skin 
indicative of disuse due to the cervical 
spine and right knee disabilities, or the 
presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the disabilities.



(d) The examiners are also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the service-connected 
cervical spine and right knee 
disabilities, and if such overlap exists, 
the degree to which the non- service 
connected problem creates functional 
impairment that may be dissociated from 
the impairment caused by the service-
connected disabilities.

If the functional impairment created by 
the non-service connected problem cannot 
be dissociated, the examiners should so 
indicate.  

Any opinions expressed by the orthopedic 
and neurologic examiners must be 
accompanied by a complete rationale.

4. Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.

In particular, the RO should review the 
requested examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

The RO must also review the claims file 
to ensure that all new notification and 
development action required by the new 
law are completed and satisfied.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2001).

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issues of entitlement to 
initial increased evaluations for 
degenerative disc and joint disease of 
the cervical spine with right C-6 
radiculopathy, and degenerative joint 
disease of the right knee with status 
post reconstruction surgery.  The RO 
should document its consideration of the 
applicability of the criteria under 38 
C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 4.59 
(2001), and Fenderson v. West, 12 Vet. 
App. 119 (1999).

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issues currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
hereby advised that failure to report for any scheduled VA 
examinations may result in a denial of his claims.  38 C.F.R. 
§ 3.655 (2001); Engelke v. Gober, 10 Vet. App. 396, 399 
(1997) (holding that when a claimant fails to appear for a 
scheduled reexamination pursuant to a claim for an increased 
rating, 38 C.F.R. § 3.66(b) dictates that the claim be denied 
absent a showing of good cause for the failure to appear.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 


